25 Ill. App. 2d 71 (1960)
165 N.E.2d 726
Stephen Hill, Plaintiff-Appellant,
v.
City of Chicago, a Municipal Corporation, and Chicago Park District, a Municipal Corporation, Defendant-Appellee.
Gen. No. 47,745.
Illinois Appellate Court  First District, First Division.
March 21, 1960.
Released for publication April 11, 1960.
Arthur S. Gomberg, of Chicago (Samuel Nineberg, of counsel) for appellant.
David S. Kerwin, General Attorney, Chicago Park District (Harry R. Posner, Assistant General Attorney, Chicago Park District, of counsel) for defendant-appellee.
JUSTICE SCHWARTZ delivered the opinion of the court.
On January 21, 1958, plaintiff tripped and fell over a defective sidewalk in front of 2433 North Kedzie Boulevard, Chicago. A buffalo box in the vicinity had been leaking for some time prior to the accident, and plaintiff in his complaint alleges that this leakage was a contributing factor to the condition of the sidewalk. Plaintiff sued both the City of Chicago and the Chicago Park District. The City of Chicago denied possession of the sidewalk or the buffalo box and alleged that these were under the jurisdiction of the Chicago Park District. The Chicago Park District moved to dismiss the complaint on the ground that it is a governmental agency exercising solely governmental functions *72 and is not amenable to tort actions. The court sustained the motion of the Park District and dismissed the suit as against the Park District. Thereupon plaintiff took this appeal.
Except for the allegation with respect to the buffalo box, the facts are similar to the case of Naomi Miller v. City of Chicago and Chicago Park District, 25 Ill. App. 2d 56, supra, decided this day. The distinction is of no importance here, and that case is controlling.
Judgment affirmed.
DEMPSEY, P.J. and McCORMICK, J., concur.